DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5, 9, 11-13, and 16-19 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-5 and 13 in the reply filed on January 5, 2022 is acknowledged.  Applicant’s request for rejoinder is noted.
4.	Claims 9, 11, 12, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-5 and 13 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

China.  In addition, it is unclear what characteristics a composition must have in order to be considered “traditional.”
7.	Claims 2-4 are indefinite because the antecedent basis is unclear for the parts by weight of Radix Chuanxiong and Radix Curcumae.  Claim 1 contains extracts from Radix Chuanxiong and Radix Curcumae in both components 1 and 2.  It is unclear if the amounts claimed in claim 2 refer to the amounts of Radix Chuanxiong and Radix Curcumae in component 1, component 2, or both components.  Clarification is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-5 and 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims recite extracts from Radix Chuanxiong, Radix Curcumae, Radix Cyathulae, Bulbus Allii Macrostemonis, and Cortex Eucommiae.  Radix Chuanxiong, Radix Curcumae, Radix Cyathulae, Bulbus Allii Macrostemonis, and Cortex 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in 
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is only a mixture of the naturally occurring compounds found in the plant.  Each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  
Claim 13 is directed to combining the extract ingredient with adjuvants.  Combining the extract with a carrier is not considered to render the extract patent eligible because carriers can also be naturally occurring ingredients such as water, starch, cellulose, or gums, for example.  Each ingredient would maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of treating cardiovascular or cerebrovascular disease.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the 
In addition, applicant’s intended use of treating cardiovascular or cerebrovascular disease is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 104491759 A – English translation).
This reference teaches a pharmaceutical composition which comprises 7-17 parts rhizoma Ligustici wallichii (Chuanxiong – see paragraph 15 of the translation), 7-17 parts Radix Curcumae, and 10-20 parts Radix Cyathulae (see abstract).  The reference also specifically teaches an embodiment with 7 parts Radix Chuanxiong, 7 parts Radix Curcumae (turmeric), and 10 parts Radix Cyathulae (Achyranthes) (see paragraphs 30, 32, and 46 of the translation).
The reference teaches that the ingredients are extracted with water and ethanol (see paragraph 42).  However, the reference does not teach using the extraction solvents in the same order as claimed by applicant in claim 1.  In addition, the reference does not teach using the ingredients in all of the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered 
The reference does not teach that the composition is used for treatment of cardiovascular or cerebrovascular disease.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
10.	Claims 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105878922 A – English translation).
	This references teaches a pharmaceutical composition for treating cerebrovascular disease (stroke) which comprises Szechuan lovage root (Radix Chuanxiong), Radix Curcumae, and 10 parts Cyathulae root (see abstract and paragraphs 4, 10, 31, 35, 39, and 40 of the translation).  
The reference teaches that the ingredients are extracted with water and ethanol (see paragraphs 14-16 and 69-72). However, the reference does not teach using the extraction solvents in the same order as claimed by applicant in claim 1.  In addition, the reference does not teach using the ingredients in all of the amounts claimed by applicant.  However, as discussed in .
11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105878922 A – English translation) as applied to claims 1-4 and 13 above, and further in view of Qin (CN 103623341 A).
	The teachings of Wang are discussed above.  The reference does not teach using Bulbus Allii Macrostemonis or Cortex Eucommiae in the composition.  However, Qin teaches the treatment of cerebrovascular disease using a pharmaceutical composition comprising aqueous extracts from 5-15 parts Allium macrostemon (Bulbus Allii Macrostemonis) and 5-15 parts Eucommia bark (Cortex Eucommiae) (see abstract and paragraphs 34-37 of the translation).
 in compositions that treat cerebrovascular disease.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cerebrovascular disease, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cerebrovascular disease.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

12.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655